05/26/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                 March 30, 2021 Session

                STATE OF TENNESSEE v. TYLER WARD ENIX

                  Appeal from the Criminal Court for Knox County
                     No. 107024 Steven Wayne Sword, Judge
                     ___________________________________

                            No. E2020-00231-CCA-R3-CD
                        ___________________________________


Tyler Ward Enix, Defendant, was indicted for three counts of first degree felony murder,
one count of premeditated first degree murder, one count of especially aggravated robbery,
one count of especially aggravated kidnapping, and one count of carjacking. The trial court
dismissed the kidnapping and carjacking counts at the State’s request. After a jury trial,
Defendant was found not guilty of felony murder. The jury found Defendant guilty of first
degree premeditated murder and especially aggravated robbery. After the jury deadlocked
on a sentence for first degree murder, the trial court imposed a life sentence. After a
separate sentencing hearing, the trial court ordered Defendant to serve a consecutive
twenty-five-year sentence for especially aggravated robbery. The trial court denied a
motion for new trial and this appeal followed. On appeal, Defendant raises the following
issues: (1) the evidence was insufficient to support the convictions for first degree murder
and especially aggravated robbery; (2) the State made improper statements during closing
argument; (3) the State made improper statements during opening statements; (4) the trial
court improperly admitted hearsay evidence; (5) the trial court abused its discretion in
admitting multiple photographs of the victim’s body; (6) the trial court erred by denying a
motion for change of venue; (7) the trial court erred in refusing to give a definition of
passion to the jury; and (8) cumulative errors After a thorough review of the record and
applicable authorities, we affirm Defendant’s convictions and sentences.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J. and ROBERT L. HOLLOWAY, JR., JJ., joined.

Mark Stephens, District Public Defender; Jonathan Harwell (at trial and on appeal); John
Halstead (at trial), District Public Defenders, Knoxville, Tennessee, for the appellant, Tyler
Ward Enix.
Herbert H. Slatery III, Attorney General and Reporter; Nicholas W. Spangler, Senior
Assistant Attorney General; Charme P. Allen, District Attorney General; Kevin Allen and
Molly Martin, Assistant District Attorneys General, for the appellee, State of Tennessee.


                                        OPINION

      The Knox County Grand Jury returned a multi count indictment of felony murder,
premeditated first degree murder, especially aggravated robbery, especially aggravated
kidnapping, and carjacking for Defendant’s role in the death of his ex-wife Kimberly Enix.

        At trial, 90-year-old Dorothy Graham testified that she was the victim’s
grandmother and that she “raised her” and put her through college. The victim became a
social worker and married Chris Morrison in May of 2000 while she was still in college.
The couple had two daughters. The victim and Mr. Morrison were divorced in 2006, and
the victim eventually married Defendant. Ms. Graham acknowledged that the victim’s
sister had a problem with alcohol but testified that she did not know if the victim also had
an issue with alcohol.

       Ms. Graham confirmed that Defendant and the victim had divorced. She testified
that the victim and Defendant were “not [married] very long” because Defendant “was
violent.”
       In October of 2015, Ms. Graham lived in Fountain City. The victim also lived in
Fountain City in an apartment with the victim’s and Defendant’s daughter. Ms. Graham
and the victim had contact with each other “about every day.”

      Ms. Graham spoke with the victim around 7:30 p.m. on the night before she died.
When Ms. Graham did not hear from the victim the next day, she called the victim’s place
of employment. Ms. Graham was informed that the victim did not show up for work.

       Chris Morrison testified that he and the victim were married. He claimed the victim
“picked up some negative peers” and “[a]t times” drank to excess. He testified that after
he and the victim got married, he had to finish college but that the victim moved back to
Knoxville to start working. Mr. Morrison recalled arguments in the early years of their
marriage. The victim often became physical, especially when she had been drinking. He
described her as “volatile” and irrational when alcohol was involved. The victim was even
arrested in 2005 for assaulting Mr. Morrison and his mother. Despite the victim’s tendency
to abuse alcohol, Mr. Morrison described “good” periods of time during which the victim
quit drinking.



                                           -2-
        Mr. Morrison and the victim shared custody of their children after the divorce in
2006. Mr. Morrison thought that the victim met Defendant sometime around 2012. She
continued to drink after she met Defendant. Mr. Morrison described things as “really
volatile” after the Defendant and the victim had a daughter.

       During this period of time, Mr. Morrison took the victim to court several times in
an attempt to “take away parenting time.” Mr. Morrison explained that the couple’s
children would call him from the victim’s house, and he would hear “screaming [and]
yelling” between the victim and Defendant in the background. On cross-examination, Mr.
Morrison described several incidents which occurred at the victim’s house which he either
overhead while on the phone with one of his children or about which his children later
described to him. During these incidents, Mr. Morrison heard screaming and what he
thought was fighting between the victim and Defendant. One of these incidents in
September of 2014 culminated with Mr. Morrison filing a warrant to have the victim
arrested for an assault on one of their daughters. During the incident, it was alleged that
Defendant “made an inappropriate comment regarding [one of the children’s] butt[s] . . .
like, she had a nice ass or something.” The victim was arrested, but the warrant was
eventually dismissed.

       After this incident, Mr. Morrison secured an order of protection prohibiting
Defendant from having contact with Mr. Morrison’s children. There was also an order of
protection against the victim. As part of that order of protection, Mr. Morrison sought an
emergency hearing in chancery court. Eventually, Mr. Morrison and the victim came to an
agreement with regard to visitation. As part of this agreement, the victim was supposed to
“do individual counseling” and eventually “participate in family therapy with a
psychologist” with the ultimate goal of getting “more time” with the children. The victim
also agreed not to drink alcohol for one year. Mr. Morrison thought Defendant complied
with the order of protection but suspected that Defendant “was still hanging around” the
victim’s house. Mr. Morrison learned that the victim and Defendant were divorced in the
spring of 2015.

       Mr. Morrison testified that the victim seemed dedicated to working toward
regaining visitation with her daughters. The victim progressed from no contact with the
children to increased visitation with the children. However, in the summer of 2015, the
children informed Mr. Morrison that they thought Defendant was coming around the
victim’s house again.


       Elizabeth Guy worked at Beverly Park Place Health and Rehab, also known as
Hillcrest North, as the social services director. Ms. Guy worked with the victim. Ms. Guy

                                           -3-
described the victim as “sweet as pie” and “relieved” after her divorce from Defendant was
final. Ms. Guy last saw the victim on the day prior to her death.

        The next day, Ms. Guy was concerned when she learned that the victim did not show
up for work. She “knew something was wrong” because the victim had not called to say
that she would be late or absent from work. She recalled that the victim told her a year
prior, “if I don’t show up to work, you come find me, and you go to [Defendant].” She
also recalled that the victim told her Defendant said she would be in a “body bag” if she
ever left Defendant.

       On the day the victim failed to show up for work, Ms. Guy called the police to
perform a welfare check on the victim. After the welfare check, the police told her that
there was nothing they could see to suggest foul play and that the family could report the
victim missing after twenty-four hours. Ms. Guy informed the police that there was a two-
year-old also missing. This information prompted the issuance of an Amber Alert.

       David Malone, a social worker at Beverly Park Health and Rehab, also worked with
the victim. He and the victim had gone on five or six dates prior to her death. Their
relationship was physical, and they frequently exchanged text message with each other.
Mr. Malone was concerned when the victim did not show up for work.

      The records custodian for the Knox County Emergency Communications District
911, Michael Alan Mays, testified that there was a call from Defendant’s address on
October 28, 2015, at 11:00 a.m. This was the first call from that residence that year.

        Sergeant Michael Perry of the Knoxville Police Department performed the welfare
check at the victim’s apartment on October 28, 2015. During the initial check, there did
not appear to be any sign of forced entry, and there did not seem to be anything amiss when
Sergeant Perry peered through the windows. Eventually, Officer Perry came back to the
residence with another officer, Ryan Kuykendall. The officers entered the residence
through an unlocked back door. Officer Perry found the victim “laying in [an upstairs]
bedroom, obviously deceased, blood everywhere.” There was a “towel covering her upper
body from around her chest up over her head and face.” Near the victim’s body, police
located a broken pink iPhone and the victim’s black cell phone. Defendant’s fingerprint
was found on the black cell phone. Telephone records confirmed that there were several
calls placed between the victim’s and Defendant’s phones on the evening of October 27.

       A neighbor later reported that he saw Defendant driving the victim’s car on the
morning of October 28, and Defendant’s van was found parked about 400 yards from the
victim’s apartment.

                                           -4-
       Defendant was arrested in Morrow County, Ohio on October 29 as a result of a tip
related to the Amber Alert. He was driving the victim’s car and had $305 in cash. A pair
of blue jeans was taken from the car. The jeans contained a red stain. The couple’s
daughter was in the car with him unharmed.

       The victim’s debit card, for which she was the only signatory, was used at
Walgreens on October 27 at 6:19 p.m. Surveillance video showed the victim and her
daughter in the store. The account also had withdrawals of $300 at 8:33 a.m. on October
28 and two different $200 withdrawals on October 29 in Ohio. Photographs from these
transactions on October 28 and 29 showed Defendant driving the victim’s car during the
account withdrawals.

        According to the medical examiner, the victim was stabbed a total of 47 times. Of
those stab wounds, several could have been fatal if rendered by themselves. The stab
wounds included 16 wounds to the chest and upper abdomen, 17 stab wounds to the back,
two stab wounds to the left lower abdomen, one stab wound to the right side of the neck,
six stab wounds to the left side of the neck, two stab wounds to the top of the left shoulder,
one stab wound on the left cheek, one stab wound to her left hand, and one stab wound to
her left forearm. The victim also had a number of bruises, including defensive wounds.
The medical examiner determined that the cause of death was multiple stab wounds. The
medical examiner was unable to determine the time of the victim’s death or whether the
injuries were inflicted while the knife was moving or while the victim was moving.

        The Tennessee Bureau of Investigation evaluated evidence taken from the scene and
from the car Defendant was driving at the time of his arrest. Defendant’s DNA was found
under the victim’s fingernails and his blood matched blood on tissues in bathroom in the
victim’s apartment. The jeans found in the car Defendant was driving at the time of his
arrest contained blood matching the victim’s DNA.

       Investigator Michael Booker, the lead investigator, testified about his examination
of the crime scene. He explained that because a “very high percentage of the blood [was]
low” to the ground, it “led [him] to conclude that [the victim] was stabbed while she was
on the ground.”

       FBI Special Agent Stephen McFall testified as a computer forensic examiner
regarding cell phones found at the scene. He was unable to extract any data from the pink
iPhone recovered at the scene because it was broken. Another phone, identified as a T-
mobile phone used by the victim until October 15 contained several audio files.

       Some of the audio files were played for the jury. During one of the audio files, the
victim and Defendant can be heard arguing about food. Defendant accused the victim of
                                            -5-
taking away food before he could eat it. The victim can be heard saying Defendant was
“unwanted” at her home because they were “divorced.” Defendant called the victim a
“heartless whore” and told the victim she would not “have this place when [he was] done
with [her].” In another recording, Defendant told the victim that he did not want their
daughter around any men. Defendant threatened to “break” the victim’s neck.

        Special Agent McFall testified that there were numerous photographs on the phone
but that none of the photographs contained Defendant. The State introduced a multitude
of text messages between Defendant and the victim. In some of these messages, Defendant
claimed that the victim had “no morals” and that she had a “drinking problem.”

        A Samsung phone belonging to Defendant was also analyzed by Special Agent
McFall. On this phone, there were pictures of alcoholic drinks and quite a few pictures of
a child. The web history on the phone included visits to sites about how to “burn your
house down” and a biography.com entry for Casey Anthony. Special Agent McFall
explained that Casey Anthony was the mother of a child killed in Florida who was later
tried for the child’s murder.1

       Defendant’s phone contained a multitude of “notes.” The notes appeared to
document incidents where the victim was drinking and/or violent. One entry, dated
September 22, 2015, read: “She is drunk uncontrollably . . . and had four tramadols. . . .
She stabbed me again with butter knife tonight. Third time in 14 months. My scars on
back are more than enough proof.” An October 6 note documents the victim’s “daily”
drinking and threats against Defendant. On another occasion, Defendant again mentions
the victim’s “daily” drinking and threats. Many of these text messages between the victim
and Defendant spanning from to September of 2015 were read aloud to the jury. These
messages had been deleted from Defendant’s phone but were recovered using computer
software. There were text messages discussing arrangements to see his and the victim’s
daughter. Defendant expresses repeated concern that the victim was dating someone else.
There were several text messages during which the victim asked Defendant to leave her
alone or stop contacting her. The victim also accused Defendant of failing to respect her
boundaries. The final exchanges on October 27 include a request by Defendant to get his
“stuff” and text messages about spending time with their daughter and asking to spend the
night in “the girls room.”

      Special Agent McFall also recovered Facebook messages that were exchanged
between the victim and Defendant using an app called Talkatone. There were multiple
messages from Defendant in which he asked the victim if she was dating someone. In one

       1
         Defense counsel objected to this testimony. The trial court ordered the jury to disregard the
testimony about Casey Anthony.
                                                -6-
message, the victim responded that she did not “have to prove anything” to Defendant
because they were “DIVORCED PERIOD.” The victim sent a message in which she asked
Defendant to leave her alone. On October 25, Defendant told the victim he had no where
to stay, and she replied that he could “not stay [at her house] period.”

       Defendant, who did not testify, put on proof including several stipulations. One of
the stipulations provided that both Defendant and the victim were on the lease for the
apartment. Another stipulation included information that a man named Bill Coker loaned
Defendant money on occasion and actually loaned Defendant $40 on October 27.

       Richard Guinn testified that he lived close to the parking lot at the veterinary clinic
where Defendant’s vehicle was discovered. He recognized Defendant and testified that he
had seen him in the parking lot on more than one occasion. Defendant would park in the
lot and wait on a “lady in a dark vehicle” to pick him up. Mr. Guinn thought that it was
Defendant’s wife that would pick him up.

        At the State’s request, the trial court dismissed the kidnaping and carjacking counts.
The jury acquitted Defendant of felony murder but found Defendant guilty of premeditated
first degree murder and especially aggravated robbery. After a bifurcated sentencing
hearing, the jury could not agree on a sentence for the murder conviction. The trial court
imposed a mandatory life sentence. After a separate sentencing hearing, the trial court
sentenced Defendant to twenty-five years for the especially aggravated robbery conviction,
to be served consecutively to the life sentence.

      Defendant filed a timely motion for new trial. After a hearing, the trial court denied
the motion and this appeal followed.

                                          Analysis

                                     Change of Venue

       Defendant challenges various aspects of his conviction on appeal. We have
reordered the issues to facilitate our discussion on appeal. One of the issues raised by
Defendant is that the trial court erred in denying a motion for change of venue “in light of
the overwhelming and prejudicial pre-trial publicity.” The State argues that this issue was
waived because Defendant failed to renew his motion for change of venue after voir dire




                                            -7-
and because Defendant failed to provide a record demonstrating that he exhausted all of
his peremptory challenges.2

       Defendant filed a motion for change of venue. Prior to jury selection, the trial court
issued an order on the motion. The trial court went through various factors to determine
whether Defendant could receive a fair trial. After discussing the various factors, the trial
court denied the motion determining that Defendant could receive a fair trial from a Knox
County jury. The trial court noted that it would “conduct a case specific jury orientation
with a venire dedicated solely to this case,” instruct the jurors to avoid the media, and give
jurors written questionnaires. The trial court also noted that Defendant could renew his
request during or at the conclusion of the jury selection process.

        At the beginning of voir dire, counsel for Defendant made 13 challenges for cause
based solely on the responses to the jury questionnaire. One of these jurors had already
been relieved by the trial court and the parties agreed to remove one other juror from the
panel. The trial court reserved ruling on the remaining challenges for after voir dire. The
trial court then permitted each of the lawyers to question possible jurors.

       During initial questioning, the jury panel was asked if they had seen any media
information about the case. One of the jurors commented that he or she saw an article
about the case but did not read it. Another identified juror stated that he or she heard
coworkers talking about the case.

        After general questioning of potential jurors, the parties determined that seven of
the potential jurors should be questioned individually. After extensive questioning, the
parties agreed that four of those jurors could not be rehabilitated. The trial court then went
through seven rounds of peremptory challenges before seating a jury of twelve with two
alternates. From the record, it is not clear how many peremptory challenges were used by
each party. At the conclusion of jury selection, counsel for Defendant and counsel for the
State indicated their approval of the jury.

       In general, a criminal defendant must be tried in the county where the offense was
committed. Tenn. R. Crim. P. 18(a). However, a trial court may order a change of venue
“when a fair trial is unlikely because of undue excitement against the defendant in the
county where the offense was committed or for any other cause.” Tenn. R. Crim. P. 21(a).
When a defendant seeks a change of venue he or she “shall” file a motion “at the earliest
date after which the cause for the change of venue is alleged to have arisen” pursuant to

       2
          After the initial technical record was filed in this Court, the record was supplemented to
include void dire. Despite the State’s argument and supplementation of the record, Defendant
failed to add to his argument on venue even in his reply brief.
                                               -8-
Tennessee Rule of Criminal Procedure 21(c). If a defendant fails to “take whatever action
was reasonably available,” the issue is waived. Tenn. R. App. P. 36(a); see also State v.
Rick Hanebutt, No. W2005-01301-CCA-R3-CD, 2005 WL 2818240, at *10 (Tenn. Crim.
App. Oct. 2, 2006), perm. app. denied (Tenn. Feb. 26, 2007).

       The decision whether to grant a defendant’s motion for change of venue rests within
the sound discretion of the trial court and will not be reversed on appeal absent an abuse of
discretion. State v. Sexton, 368 S.W.3d 371, 387 (Tenn. 2012); State v. Howell, 868 S.W.2d
238, 249 (Tenn. 1993). “The mere fact that jurors have been exposed to pretrial publicity
will not warrant a change of venue,” nor will prejudice “be presumed on the mere showing
of extensive pretrial publicity.” State v. Rogers, 188 S.W.3d 593, 621 (Tenn. 2006)
(internal citations omitted). “[I]n order to obtain relief on a claim that the trial court
improperly denied a motion for a change of venue, a ‘defendant must demonstrate that the
jurors who actually sat were biased or prejudiced against him.’” Sexton, 368 S.W.3d at
387 (quoting Rogers, 188 S.W.3d at 621).

       The factors which a trial court should consider in deciding whether to grant a change
of venue include:

       the nature, extent, and timing of pretrial publicity; the nature of the publicity
       as fair or inflammatory; the particular content of the publicity; the degree to
       which the publicity complained of has permeated the area from which the
       venire is drawn; the degree to which the publicity circulated outside the area
       from which the venire is drawn; the time elapsed from the release of the
       publicity until the trial; the degree of care exercised in the selection of the
       jury; the ease or difficulty in selecting the jury; the venire persons’ familiarity
       with the publicity and its effect, if any, upon them as shown through their
       answers on voir dire; the defendant’s utilization of his peremptory
       challenges; the defendant’s utilization of challenges for cause; the
       participation by police or by prosecution in the release of the publicity; the
       severity of the offense charged; the absence or presence of threats,
       demonstrations, or other hostility against the defendant; the size of the area
       from which the venire is drawn; affidavits, hearsay, or opinion testimony of
       witnesses; and the nature of the verdict returned by the trial jury.

Sexton, 368 S.W.3d at 387 (citing Rogers, 188 S.W.3d at 621-22 (appendix) (citing State
v. Hoover, 594 S.W.2d 743, 746 (Tenn. Crim. App. 1979))).

        Defendant does not address these factors in his brief. Rather, he makes a blanket
statement that the “abundance of coverage of [Defendant’s] alleged crime” made it a
situation where a change of venue was appropriate. The record contains several articles
                                              -9-
and news clipping that reflect the nature, extent, and timing of the pretrial publicity, the
degree to which the publicity permeated the area from which the venire was drawn, and
the time elapsed between the release of the publicity and the trial. It appears that most of
the media coverage was concentrated around the time of the victim’s death and related to
the Amber Alert and/or custody of the victim’s daughter. The potential jurors completed
questionnaires regarding the pretrial publicity, and the answers on the questionnaires
indicated that several jurors were aware of the case prior to trial.

       The record reflects that the trial court carefully and meticulously led the jury
selection process to ensure that Defendant received a fair trial. See Hoover, 594 S.W.2d at
746. The record reflects that Defendant exercised some of his peremptory challenges.
However, Defendant failed to establish that any members of the jury were biased from
exposure to pretrial publicity or any pretrial knowledge of the case or the witnesses. See
Sexton, 368 S.W.3d at 388 (concluding that the trial court did not abuse its discretion in
denying a change of venue motion when there was no indication that the pretrial publicity
adversely impacted the jury panel); Evans, 838 S.W.2d at 192 (concluding that the
defendant did not demonstrate prejudice when the jurors who had been exposed to pretrial
publicity stated that they would render a verdict based on the evidence at trial).

        We also note that Defendant acquiesced to the jury panel at the conclusion of jury
selection. Further, Defendant failed to renew his motion for change of venue. See Rick
Hanebutt, 2006 WL 2818240, at *10 (concluding that the defendant waived appellate
review of the trial court’s denial of his motion for a change of venue because the defendant
failed to renew his motion during jury selection as instructed by the court’s pretrial order
initially denying a venue change). Moreover, Defendant does not point to any specific
instances of prejudice in the record that would have precluded him from receiving a fair
trial. The trial court did not abuse its discretion in denying the motion to change venue.
Defendant is not entitled to relief on this issue.

                                      Prior Bad Acts

       Defendant argues on appeal that the trial court committed plain error by “admitting
explosive but irrelevant allegations” against Defendant including a statement made by
Defendant about his stepdaughter’s body and his web history about arson. Defendant
acknowledges that the issues are only reviewable for plain error because he failed to object
to the testimony about his statement about his stepdaughter and failed to raise the web
history issue in his motion for new trial but insists that he is entitled to relief because
“admission is barred by the rules of evidence.” The State disagrees, arguing that there was
no breach of a clear and unequivocal rule of law.



                                           - 10 -
        Relevant evidence is that “having any tendency to make the existence of any fact
that is of consequence to the determination of the action more probable or less probable
than it would be without the evidence.” Tenn. R. Evid. 401. Where the probative value of
relevant evidence is substantially outweighed by the danger of unfair prejudice, it may be
inadmissible. Tenn. R. Evid. 403. However, “[e]vidence of other crimes, wrongs, or acts”
is inadmissible character evidence if offered to show a defendant’s “action in conformity
with [a] character trait.” Tenn. R. Evid. 404(b); State v. Parton, 694 S.W.2d 299, 654
(Tenn. 1997). “The terms of this rule establish that character evidence cannot be used to
prove that a person has a propensity to commit a crime.” State v. McCary, 119 S.W.3d
226, 243 (Tenn. Crim. App. 2003) (citing State v. Adkisson, 899 S.W.2d 626 (Tenn. Crim.
App. 1994)). Yet, such evidence of other acts may be admissible for other non-propensity
purposes, such as “to establish motive, intent, identity, absence of mistake, or common
plan or scheme” or “contextual background.” State v. Little, 402 S.W.3d 202, 210 (Tenn.
2013). Other act evidence may be admitted for these purposes only after the following
requirements have been met:

       (1) The court upon request must hold a hearing outside the jury’s presence;

       (2) The court must determine that a material issue exists other than conduct
       conforming with a character trait and must upon request state on the record
       the material issue, the ruling, and the reasons for admitting the evidence;

       (3) The court must find proof of the other crime, wrong, or act to be clear and
       convincing; and

       (4) The court must exclude the evidence if its probative value is outweighed
       by the danger of unfair prejudice.

Tenn. R. Evid. 404(b). However, “[t]rial courts have been encouraged to take a restrictive
approach of Rule 404(b) because ‘other act’ evidence carries a significant potential for
unfairly influencing a jury.” State v. Jones, 450 S.W.3d 866, 891 (Tenn. 2014) (internal
quotation and citation omitted).

       A trial court’s decision to admit or exclude evidence under Rule 404(b) is reviewed
under an abuse of discretion standard if the trial court has substantially complied with the
procedure mandated by the Rule. State v. DuBose, 953 S.W.2d 649, 652 (Tenn. 1997).
Where the trial court has failed to substantially comply with the procedural dictates of Rule
404(b), the standard of review is de novo. State v. Mallard, 40 S.W.3d 473, 486 n.13
(Tenn. 2001) (citing DuBose, 953 S.W.2d at 652-653)). “A court abuses its discretion
when it applies an incorrect legal standard or its decision is illogical or unreasonable, is
based on a clearly erroneous assessment of the evidence, or utilizes reasoning that results
                                           - 11 -
in injustice to the complaining party.” Jones, 450 S.W.3d at 892 (internal quotation and
citation omitted).

       Defendant first contests the trial court’s admission of his statement, through the
testimony of Mr. Morrison, that his stepdaughter had a nice behind. Mr. Morrison was
explaining what led to the order of protection against Defendant and the victim. Defendant
did not object to this testimony. Defendant also complains about the introduction of
“prejudicial” material from his web history including website called, “How can I burn my
house down and make it look like an accident?” This issue was not in Defendant’s motion
for new trial.

        In criminal cases, the doctrine of plain error permits appellate courts to consider
issues that were not raised in the trial court. Tennessee Rule of Appellate Procedure 36(b),
the plain error doctrine, states in part that “[w]hen necessary to do substantial justice, an
appellate court may consider an error that has affected the substantial rights of a party at
any time, even though the error was not raised in the motion for a new trial or assigned as
error on appeal.” It is well-settled that the discretionary authority to invoke the plain error
doctrine should be “sparingly exercised,” State v. Bledsoe, 226 S.W.3d 349, 354 (Tenn.
2007), because “appellate courts do not sit as self-directed boards of legal inquiry and
research, but essentially as arbitrators of legal questions presented and argued by the parties
before them.” State v. Northern, 262 S.W.3d 741, 766 (Tenn. 2008) (Holder, J., concurring
and dissenting) (quoting Carducci v. Regan, 714 F.2d 171, 177 (D.C. Cir. 1983)).

      To determine whether a trial error rises to the level of justifying “plain error” review,
we look to the following five factors:

       (a) the record must clearly establish what occurred in the trial court; (b) a
       clear and unequivocal rule of law must have been breached; (c) a substantial
       right of the accused must have been adversely affected; (d) the accused did
       not waive the issue for tactical reasons; and (e) consideration of the error is
       “necessary to do substantial justice.”

State v. Smith, 24 S.W.3d 274, 282 (Tenn. 2000) (quoting State v. Adkisson, 899 S.W.2d
626, 641-42 (Tenn. Crim. App. 1994)). All five factors must be established by the record
before this Court will recognize the existence of plain error, and complete consideration of
all the factors is not necessary when it is clear from the record that at least one of the factors
cannot be established. State v. Bishop, 431 S.W.3d 22, 44 (Tenn. 2014). Even if all five
factors are present, “the plain error must be of such a great magnitude that it probably
changed the outcome of the trial.” Id. (quoting Adkisson, 899 S.W.2d at 642).



                                              - 12 -
       Defendant’s brief generally addresses the plain error factors. However, Defendant
bears the burden of persuading this Court that the trial court committed plain error and that
the error probably changed the outcome of the trial. See State v. Martin, 505 S.W.3d 492,
505 (Tenn. 2016). With regard to the statements about Defendant’s stepdaughter, we
refuse to entertain a plain error analysis because Defendant has failed to show that the issue
was not waived for tactical reasons. In his brief, Defendant does not explain why no
objection was lodged. Therefore, Defendant has not carried his burden of persuasion with
regard to his statements about his stepdaughter. With regard to the introduction of
Defendant’s web history, we can find no breach of a clear and unequivocal rule of law. In
our view, this evidence was relevant to Defendant’s state of mind and intent to commit the
acts for which he was on trial. Because Defendant cannot establish all five factors
necessary for plain error, he is not entitled to relief on this issue.

                                     Hearsay Statement

        Defendant also complains about the introduction of a hearsay statement during the
testimony of Elizabeth Guy. Specifically, Defendant argues that Ms. Guy should not have
been able to testify that Defendant told the victim she would be in a “body bag” if she ever
left him. Defendant admits that he failed to object to the testimony at trial and, as a result,
the issue is reviewable only under plain error. The State argues that the statement was not
hearsay because it was not offered for the truth of the matter asserted, but rather to show
that the victim feared Defendant.

       As noted above, plain error review permits appellate courts to consider issues that
were not raised in the trial court. Tenn. R. App. P. 36(b). Also, previously noted is how
an alleged error rises to a level that justifies plain error review.

       At the outset, we note that “rarely will plain error review extend to an evidentiary
issue.” State v. Jonathan Mitchell Grimes, No. W2014-00786-CCA-R3-CD, 2015 WL
3929694, at *10 (Tenn. Crim. App. June 26, 2015) (quoting State v. Ricky E. Scoville, No.
M2006-01684-CCA-R3-CD, 2007 WL 2600540, at *2 (Tenn. Crim. App. Sept. 11, 2007),
no perm. app. filed), no perm. app. filed.

        As noted earlier in this opinion, Tennessee Rule of Evidence 401 provides that
“‘[r]elevant evidence’ means evidence having any tendency to make the existence of any
fact that is of consequence to the determination of the action more probable or less probable
than it would be without the evidence.” Generally, relevant evidence is admissible. Tenn.
R. Evid. 402. However, it may be excluded if its probative value is “substantially
outweighed by the danger of unfair prejudice[.]” Tenn. R. Evid. 403. The term “unfair
prejudice” has been defined as “[a]n undue tendency to suggest decision on an improper
basis, commonly, though not necessarily, an emotional one.” State v. Banks, 564 S.W.2d
                                            - 13 -
947, 951 (Tenn. 1978). “The admissibility of evidence under Rule 403 of the Tennessee
Rules of Evidence is a matter within the trial court’s discretion and will not be reversed on
appeal absent an abuse of that discretion.” State v. Biggs, 218 S.W.3d 643, 667 (Tenn.
Crim. App. 2006) (citing State v. DuBose, 953 S.W.2d 649, 652 (Tenn. 1997)).

        “Hearsay” is defined as “a statement other than one made by the declarant while
testifying at the trial or hearing, offered in evidence to prove the truth of the matter
asserted.” Tenn. R. Evid. 801(c). A “statement” is “(1) an oral or written assertion or (2)
nonverbal conduct of a person if it is intended by the person as an assertion.” Tenn. R.
Evid. 801(a). Hearsay is not admissible except as allowed by the rules of evidence or other
applicable law. Tenn. R. Evid. 802. The questions of whether a statement is hearsay or
fits under one of the exceptions to the hearsay rule are questions of law and subject to de
novo review by this Court. Kendrick v. State, 454 S.W.3d 450, 479 (Tenn. 2015).

       In our view, the evidence at issue, a statement by the victim to a friend about
Defendant’s threat was not admitted for the truth of the matter asserted. It was admitted to
show that the victim was afraid of Defendant and to rebut the defense theory that Defendant
and the victim were still in a relationship despite their divorce. Because the statement was
not admitted for the truth of the matter asserted, it was not hearsay. Therefore, the trial
court did not breach a clear and unequivocal rule of law. Because all five factors for plain
error cannot be established, Defendant is not entitled to relief on this issue.

                                 Crime Scene Photographs

        Defendant complains that the trial court “erred in admitting gruesome crime scene
photographs of the [victim’s] body which did not serve to address any disputed issue.”
Specifically, Defendant complains that the State introduced over two hundred crime scene
photographs including seven photographs, labeled Exhibits 110, 111, 112, 115, 139, 155,
and 159. The exhibits depicted the victim’s “bloodied body and face.” Defendant argues
that because the victim’s manner of death was not disputed and there was ample testimony
about the crime scene from witnesses, the photographs were not relevant and only served
to inflame the jury. The State insists that Defendant has waived review of Exhibits 110
and 111 for failing to challenge them in a pretrial motion and, in any event, the trial court
did not err in admitting the photographs.

       Prior to trial, Defendant filed a motion in limine challenging the introduction of nine
of the crime scene photographs. At the hearing on the pretrial motions, counsel for
Defendant noted that of the 249 pictures of the crime scene, 32 of those pictures depicted
the victim’s body. Of those 32, Defendant objected to the introduction of nine of those
photographs, initially identified by number as 2474, 2478, 2479, 2512, 2551, 2574, 2582,
2585, and 2586. It does not appear that Defendant challenged the introduction of numbers
                                            - 14 -
2469 or 2470. After the hearing, the trial court issued a written order with regard to the
admissibility of the photographs. The trial court’s order excluded one of the photographs
as duplicative, determining:

      Each of the photographs in question are clear and accurate. The body is
      generally in the same position as found, although some show a different
      position. All of the [photographs of the scene] contain varying degrees of
      blood coverage. Some depict a large amount of blood on and around the
      alleged victim’s body. But, none show closeup or gruesome wounds. The
      case involves 47 separate stab wounds. So, it is difficult to find any photo
      that does not contain bloody images. The position of the body may be
      material to some degree. The primary issue in the case will be who was the
      first aggressor. Therefore, proof regarding this issue will have a higher
      degree of probative value than proof regarding extraneous issues.

             Photo 2474 shows the right side of the alleged victim’s body in totality
      with a prescription card purportedly belonging to the defendant. This image
      is probative of identity and any danger of unfair prejudice does not
      substantially outweigh this probative value. The court finds this photo to be
      admissible.

              Photo 2478 depicts a closeup of the victim’s right arm, face, and upper
      torso. The State wishes to use this photo to show that her face was bloody
      and that she had taken off her makeup. This is relevant to time of death. The
      court finds the photo to be probative of time of death and any danger of unfair
      prejudice does not substantially outweigh this probative value. The court
      finds this photo to be admissible.

              Photo 2479 is similar to photo 2474. It is a close-up on the alleged
      victim’s upper torso, the State argues that this photo shows the smearing of
      blood on the alleged victim’s skin which is indicative of a struggle. The court
      finds that this photo does not add any additional evidence than presented in
      photo 2474. Therefore, this photo is excluded on the grounds of being
      duplicative. The State may elect to use this photo instead of 2474 if they
      prefer.

             Photo 2512 depicts the left side of the alleged victim’s face and her
      upper torso. The State argues that this photo shows the pooling of blood in
      the victim’s ear to establish the final resting position. The court finds the
      photo to be probative of this issue and any danger of unfair prejudice does
      not substantially outweigh this probative value. This photo is admissible.
                                          - 15 -
             Photo 2551 depicts a closeup of the alleged victim’s left arm in a down
      position and her face and upper torso. The State argues that this photo
      captures an image of jewelry that appears to have been dropped on her body
      after death. The court finds the photo to be probative of actions by her killer
      after her death and any danger of unfair prejudice does not substantially
      outweigh this probative value. This photo is admissible.

             Photo 2574 depicts the lower half of the alleged victim’s body with
      blood smeared over her legs. This is the only photograph of the front of the
      alleged victim’s legs that the State is seeking to introduce. The court finds
      this photograph to be probative of the nature of the incident in that the alleged
      victim ended up with many wounds that bled over her body and was smeared
      across all of her body. The court finds this probative value is not
      substantially outweighed by the danger of unfair prejudice. This photo is
      admissible.

              Photo 2582 depicts the alleged victim’s back and the wounds she
      received in her back. This is probative to the issue of first aggressor. The
      court finds this probative value is not substantially outweighed by the danger
      of unfair prejudice. This photo is admissible.

             Photo 2585 depicts the alleged victim’s lower back and wounds she
      received that are not depicted in photo 2582. This is also probative to the
      issue of first aggressor. The court finds this probative value is not
      substantially outweighed by the danger of unfair prejudice. This photo is
      admissible.

              Photo 2586 depicts the back of the victim’s head and it appears her
      hairs is soaked in blood. The State argues it also shows the jewelry that was
      tangled in her hair. This is perhaps the most bloody of the images. However,
      it is probative of time of death and first aggressor. Therefore, the court finds
      this probative value is not substantially outweighed by the danger of unfair
      prejudice. This photo is admissible.

      At trial, the State introduced a multitude of photographs. Counsel for Defendant
renewed his objection to the introduction of the challenged photographs. The trial court
made the following comments in a jury-out hearing after the introduction of the
photographs:



                                           - 16 -
       All right. Since there has been an objection to some of these photos, the
       Court made a point of observing the jury during the presentation of the photos
       to see how their reactions were. They all appeared stoic. The only
       movements I saw is [ ], number two, he had his hand on his face a lot. I think
       he’s actually been like that through much of the trial, though. So I didn’t
       really think that was any reaction to the pictures. [Female Juror P] is the only
       one that I saw with any reaction. A few times when body pictures were
       shown, she would put her hand up to her mouth or her face. It appeared to
       be sort of in a subconscious or involuntary reaction during those. She didn’t
       appear upset. Nobody was crying or nobody looked away. That’s the only
       thing that I saw, was any if anybody else wants to put anything else on the
       record about the presentation of photos. All movements by any of them.
       That was [Female Juror P]. She seemed okay. She was actually yawning at
       the end of it but that’s all I could observe. I don’t know.


       In Banks, our supreme court provided the trial courts with guidance for determining
the admissibility of relevant photographic evidence. The trial court should consider: the
accuracy and clarity of the picture and its value as evidence; whether the picture depicts
the body as it was found; the adequacy of testimonial evidence in relating the facts to the
jury; and the need for the evidence to establish a prima facie case of guilt or to rebut the
defendant’s contentions. Id. at 951. The admissibility of relevant photographs of victims
and the crime scene is within the sound discretion of the trial court, and the court’s ruling
on admissibility will not be disturbed on appeal absent a showing of an abuse of that
discretion. Carruthers, 35 S.W.3d at 576-77; State v. Van Tran, 864 S.W.2d 465, 477
(Tenn. 1993); Banks, 564 S.W.2d at 949. As our supreme court stated in Carruthers, the
modern trend is to vest more discretion in the trial court’s rulings on admissibility.
Carruthers, 35 S.W.3d at 577 (citing Banks, 564 S.W.2d at 949).

       On appeal, Defendant challenges the introduction of Exhibits 110 (thumbnail
number 2469), 111 (thumbnail number 2470), 112 (thumbnail number 2474), 115
(thumbnail number 2478), 139 (thumbnail number 2512), 155 (thumbnail number 2551),
and 159 (thumbnail number 2586). Defendant did not challenge the introduction of
Exhibits 110 or 111 in the pretrial motion or in the motion for new trial. Moreover, in the
motion for new trial, Defendant did not challenge the admissibility of specific photographs,
but rather introduction of crime scene and autopsy photographs of the victim in general.

       The State argues that Defendant waived any issue with regard to the admission of
exhibits 110 and 111 for failure to challenge their admission in the motion in limine and
the motion for new trial. However, counsel for Defendant noted their objection to the
admissibility of the photographs at trial and in the motion for new trial in a blanket
                                            - 17 -
objection without specifying certain photographs. In our view, the issue was preserved for
appeal.

        Having reviewed the trial court’s analysis regarding each individual photo, we
conclude that the trial court did not abuse its discretion in admitting the photos into
evidence. The photos at issue include various photographs of the victim as she was found
in her apartment. The trial court found that the photos showed evidence of a struggle, the
amount of blood involved, the number of the injuries, a medical card, and the general state
of the scene. In its detailed pretrial rulings, the trial court excluded one photograph on the
basis that it was duplicative. The trial court also observed the demeanor of the jury as they
viewed the photographs.

        Our review of the record shows that the trial court methodically considered the
probative value and prejudicial effect of each crime scene photo. The trial court ruled the
photographs admissible because it found that they were relevant to the issues on trial,
notwithstanding their gruesome and horrifying character. The victim was stabbed 47 times.
The photographs depicted both the nature and extent of her injuries in addition to the signs
of a struggle prior to the victim’s death. The trial court did not abuse its discretion. We
conclude that Defendant is not entitled to relief on this issue.

                                         Sufficiency

       Defendant challenges the sufficiency of the evidence with respect to both of his
convictions. Specifically, with respect to the conviction for first degree murder, Defendant
alleges that there was no proof of premeditation. To the contrary, Defendant argues that
this was a “crime of anger and rage” and that he “acted out of passion.” Additionally,
Defendant insists that there was no proof to establish that Defendant used violence to take
the victim’s ATM card. Defendant thus argues the evidence was insufficient to support
the conviction for especially aggravated robbery.

       Well-settled principles guide this Court’s review when a defendant challenges the
sufficiency of the evidence. A guilty verdict removes the presumption of innocence and
replaces it with a presumption of guilt. State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992).
The burden is then shifted to the defendant on appeal to demonstrate why the evidence is
insufficient to support the conviction. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).
The relevant question the reviewing court must answer is whether any rational trier of fact
could have found the accused guilty of every element of the offense beyond a reasonable
doubt. See Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319 (1979). On
appeal, “the State is entitled to the strongest legitimate view of the evidence and to all
reasonable and legitimate inferences that may be drawn therefrom.” State v. Elkins, 102
S.W.3d 578, 581 (Tenn. 2003). As such, this Court is precluded from re-weighing or
                                            - 18 -
reconsidering the evidence when evaluating the convicting proof. State v. Morgan, 929
S.W.2d 380, 383 (Tenn. Crim. App. 1996); State v. Matthews, 805 S.W.2d 776, 779 (Tenn.
Crim. App. 1990). This Court considers all of the evidence presented at trial, even if
Defendant challenges the admissibility of some of the evidence on appeal. See State v.
Thomas Bolton, No. W2012-02000-CCA-R3-CD, 2014 WL 12653829, at *10 (Tenn.
Crim. App. Jan. 31, 2014) (citing State v. Longstreet, 619 S.W.2d 97, 100-01 (Tenn.
1981)), no perm. app. filed. Moreover, we may not substitute our own “inferences for
those drawn by the trier of fact from circumstantial evidence.” Matthews, 805 S.W.2d at
779. Further, questions concerning the credibility of the witnesses and the weight and
value to be given to evidence, as well as all factual issues raised by such evidence, are
resolved by the trier of fact and not the appellate courts. State v. Pruett, 788 S.W.2d 559,
561 (Tenn. 1990). “The standard of review ‘is the same whether the conviction is based
upon direct or circumstantial evidence.’” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn.
2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).

      Here, Defendant was charged with first degree murder. In relevant part, first degree
murder is “[a] premeditated and intentional killing of another.” T.C.A. §39-13202(a)(1).
Tennessee Code Annotated §39-13-202(d) defines premeditation as:

               An act done after the exercise of reflection and judgment.
       “Premeditation” means that the intent to kill must have been formed prior to
       the act itself. It is not necessary that the purpose to kill preexist in the mind
       of the accused for any definite period of time. The mental state of the accused
       at the time the accused allegedly decided to kill must be carefully considered
       in order to determine whether the accused was sufficiently free from
       excitement and passion as to be capable of premeditation.

        The State must establish the element of premeditation beyond a reasonable doubt.
See State v. Sims, 45 S.W.3d 1, 7 (Tenn. 2001); State v. Hall, 8 S.W.3d 593, 599 (Tenn.
1999). Premeditation may be proved by circumstantial evidence. See, e.g., State v. Brown,
836 S.W.2d 530, 541-42 (Tenn. 1992). The existence of premeditation is a question of fact
for the jury and may be inferred from the circumstances surrounding the killing. State v.
Young, 196 S.W.3d 85, 108 (Tenn. 2006); State v. Suttles, 30 S.W.3d 252, 261 (Tenn.
2000). Such circumstances include, but are not limited to, the use of a deadly weapon upon
an unarmed victim, the particular cruelty of the killing, the infliction of multiple wounds,
threats or declarations of an intent to kill, a lack of provocation by the victim, failure to aid
or assist the victim, the procurement of a weapon, preparations before the killing for
concealment of the crime, destruction and secretion of evidence of the killing, and calmness
immediately after the killing. State v. Kiser, 284 S.W.3d 227, 268 (Tenn. 2009); State v.
Leach, 148 S.W.3d 42, 53-54 (Tenn. 2004); State v. Davidson, 121 S.W.3d 600, 615 (Tenn.

                                             - 19 -
2003); State v. Bland, 958 S.W.2d 651, 660 (Tenn. 1997); State v. Larkin, 443 S.W.3d 751,
815-16 (Tenn. Crim. App. 2013).

       Especially aggravated robbery is robbery, as defined in Code section 39-13-401,
which is “[a]ccomplished with a deadly weapon” and “[w]here the victim suffers serious
bodily injury.” T.C.A. § 39-13-403(a) (2014). Robbery is defined as “the intentional or
knowing theft of property from the person of another by violence or putting the person in
fear. Id. § 39-13-401(a) (2014). “A person commits theft of property if, with intent to
deprive the owner of property, the person knowingly obtains or exercises control over the
property without the owner’s effective consent.” Id. § 39-14-103(a). “A robbery can
involve the taking of property from the physical body of a person, in which a person has
actual possession of the property, or from a person’s immediate presence or the general
area in which the victim is located, in which the person has constructive possession of the
property.” State v. Tolbert, 507 S.W.3d 197, 217 (Tenn. Crim. App. 2016) (citations
omitted); see State v. Edmondson, 231 S.W.3d 925, 928 (Tenn. 2007) (“The words ‘from
the person of another’ indicate that the property is in close physical proximity to the victim
when the property is taken.”).

        In the light most favorable to the State, the evidence shows that Defendant used
some sort of deadly weapon to stab the victim 47 times and then used her debit card several
times over the next few days. Nothing at the scene indicated that the victim had any type
of weapon during the attack. To the contrary, the victim had defensive wounds on her left
hand and forearm in addition to her stab wounds. Defendant had scratches on his face and
neck at the time of his arrest. The victim had Defendant’s DNA under her fingernails,
indicating that she likely scratched Defendant during the attack in an attempt to defend
herself. The autopsy concluded that the victim died as a result of multiple stab wounds and
that there was no evidence of attempted resuscitation. There was testimony about the
volatile nature of the relationship between Defendant and the victim. While they were
divorced, Defendant continued to contact the victim via text message about matters other
than the shared custody of their daughter. There was even evidence that Defendant
threatened to break the victim’s neck if she allowed another man around their daughter.
Defendant’s theory was that he acted “out of a passion that precluded premeditation.”
However, the jury heard the evidence and the definition of premeditation, and determined
that Defendant’s actions were premeditated.

       With respect to the conviction for especially aggravated robbery, Defendant argues
that there was no proof he used violence to take the victim’s debit card. To the contrary,
the proof shows that the victim used the debit card at Walgreens at 6:19 p.m. on the night
she was murdered. After her death, Defendant took the victim’s car and daughter on the
run. Defendant used the victim’s debit card several times over the course of the next two
days to take $500 from her account. It was within the province of the jury to determine
                                            - 20 -
that Defendant took the debit card either from the victim’s person or her apartment and that
the victim suffered serious bodily injury. The evidence was sufficient to support
Defendant’s convictions.

                            Improper Prosecutorial Argument

       Defendant argues that the State made improper closing argument that relied on
“invective, conjecture, misstatements, references outside the record, and appeals to
emotion.” Specifically, Defendant complains about the prosecutor: (1) calling Defendant
a “leech” and “coward”; (2) making irrelevant accusations about Defendant’s relationship
with his other daughters; (3) speculating on how the victim’s phone was broken, where
Defendant was heading, and actions Defendant took after the victim was killed; (4) making
arguments outside the record about the “classic pattern” of domestic violence; (5)
denigrating the defense; and (6) pleading to the jury for “vengeance.” Defendant
acknowledges that he did not contemporaneously object to each instance of alleged
improper argument at trial and points to each allegation that was raised in the motion for
new trial. The State points out that Defendant failed to object to many of the statements
about which he complains on appeal and failed to include many of the statements about
which he now complains in his motion for new trial. Therefore, the State argues that
Defendant has waived all but one challenge to the closing argument and that Defendant is
not entitled to relief on that one issue.

        Defendant argues that “several” of his claims were preserved by contemporaneous
objection and/or inclusion in the motion for new trial. Specifically, Defendant
acknowledges, and the record confirms, that he failed to object when the prosecutor
referred to Defendant as a “leech” and a “coward” at trial, but included a complaint about
being referred to as a “coward” in his motion for new trial. Defendant objected to a
statement about his “demeanor” in the back of the police cruiser as “chuckling, laughing”
but failed to raise this issue in his motion for new trial. With regard to speculation,
Defendant challenges statements by the prosecutor about what may have happened to the
victim’s phone, coffee, ironing board, and/or Defendant’s plan to go to Canada on appeal.
However, there were no objections made at trial with regard to these statements and only
the statements related to the iPhone and Defendant’s alleged flight to Canada were included
in the motion for new trial. With regard to arguments made by the prosecutor that were
beyond the scope of the record, Defendant complains about the prosecutor’s reference to
“classic” domestic violence patterns and the lack of wounds on Defendant’s hands. Neither
of these were objected to at trial nor included in the motion for new trial. Defendant also
challenges the prosecutor’s “dramatic demonstration” during which the prosecutor counted
from one to forty-seven while pounding on counsel table to characterize how long it took
Defendant to stab the victim. While there was no objection to this argument at trial, it was
included in the motion for new trial. Defendant also failed to object to what he perceived
                                           - 21 -
as “[d]enigration of defense” when the prosecutor insinuated that Defendant should get a
“gold star” for the brutality of the killing by giving Defendant a “pass on premeditation”
and consider the lack of defensive wounds as signs that the killing did not happen in a “wild
rage.” Defendant also failed to object to the prosecutor’s request to show Defendant “the
same amount [of mercy] that he showed” to the victim. It appears that the only complaint
to the prosecutor’s argument that was both objected to at trial and raised in the motion for
new trial related to remarks made by the State about the absence of proof of Defendant’s
relationship with his other two daughters.

       Our supreme court has stated “that it is incumbent upon defense counsel to object
contemporaneously whenever it deems the prosecution to be making improper argument.”
State v. Jordan, 325 S.W.3d 1, 57 (Tenn. 2010). A timely objection gives the trial court
the opportunity to assess the State’s argument and to take appropriate curative action. Id.
at 57-58. Failure to contemporaneously object constitutes a waiver of the issue on appeal.
Id.

        Defendant argues that despite his failure to object to all the instances of alleged
prosecutorial misconduct, his inclusion of those issues in a motion for new trial is sufficient
to preserve the issues for plenary review. Defendant cites to State v. Hawkins, 519 SW.3d
1, 48 (Tenn. 2017), and State v. Zackary James Earl Ponder, No. M2018-00998-CCA-R3-
CD, 2019 WL 3944008, at *11-12 (Tenn. Crim. App. Aug. 21, 2019), perm. app. denied
(Tenn. Dec. 5, 2019), to support his argument that plenary review is appropriate. However,
both Hawkins and Zackary James Earl Ponder are distinguishable because they generally
involved the prosecutor’s use of information in closing argument that was objected to
pretrial, which was determined to have sufficiently preserved the issue for appellate review.
Moreover, this Court recently reiterated the requirement of a contemporaneous objection
during closing argument in order to preserve an issue for plenary review. State v. Edward
Walsh, No. M2019-00989-CCA-R3-CD, 2020 WL 5117960, at *11 (Tenn. Crim. App.
Aug. 31, 2020), perm. app. granted (Tenn. Jan. 15, 2021), appeal dismissed (Apr. 13,
2021). Therefore, with the exception of one issue, Defendant’s claims may only be
reviewed for plain error.

       As to the remainder of Defendant’s complaints about the prosecutor’s closing
argument, we will review them under plain error only. When an issue is waived, we are
limited to plain error review. Id. As stated previously, all five factors must be established
by the record before this Court will recognize the existence of plain error, and complete
consideration of all the factors is not necessary when it is clear from the record that at least
one of the factors cannot be established. Bishop, 431 S.W.3d at 44. Even if all five factors
are present, “the plain error must be of such a great magnitude that it probably changed the
outcome of the trial.” Id. (quoting Adkisson, 899 S.W.2d at 642).

                                             - 22 -
       Defendant bears the burden of persuading this Court that the trial court committed
plain error and that the error probably changed the outcome of the trial. See State v. Martin,
505 S.W.3d 492, 505 (Tenn. 2016). Defendant has failed to show that the issues were not
waived for tactical reasons. In his brief, Defendant does not explain why no objection was
lodged. This Court can contemplate multiple tactical reasons that would explain why
defense counsel may have consciously chosen not to object to the prosecutor’s closing
argument, and none of those reasons were dispelled in Defendant’s brief. Therefore,
Defendant has not carried his burden of persuasion, and he is not entitled to relief on the
issues that were not properly preserved for appeal.

       The sole remaining challenge to allegedly improper argument that was both objected
to and raised in a motion for new trial was Defendant’s complaint about the prosecutor’s
remarks about Defendant’s other two daughters. Consequently, Defendant’s solitary issue
with regard to prosecutorial misconduct that is preserved for appeal relates to the following
comments made by the State during closing argument:

              [The victim’s daughter is] the only thing he has. He’s getting weaker
       ‘cause she’s the only thing he has. He’s got a tattoo on his back with the
       name Hannah, and he’s got another daughter Campbell, and does he ever
       express to [their mother’s] “Oh, I need to spend time with Hannah. I really
       miss her - - miss her. I want to hug Hannah. Can I come over and hug - - no
       he doesn’t.

       After counsel for Defendant objected and the trial court overruled the objection, the
prosecutor immediately referred to the overwhelming number of text messages sent by
Defendant and the lack of references to his other two daughters. On appeal, Defendant
argues that these statements were irrelevant and not supported by the record. The State
argues that any error by the argument was minimized by the overwhelming proof of
Defendant’s guilt.

        “Closing argument is a valuable privilege that should not be unduly restricted.”
State v. Stephenson, 195 S.W.3d 574, 603 (Tenn. 2006) (citing State v. Bane, 57 S.W.3d
411, 425 (Tenn. 2001)). The trial court has substantial discretion in controlling the course
of arguments and will not be reversed unless there is an abuse of that discretion. Id. In
addition, prosecutorial misconduct does not constitute reversible error absent a showing
that it has affected the outcome of the trial to the prejudice of the defendant. Id. (citing
Terry v. State, 46 S.W.3d 147, 156 (Tenn. 2001)). However, an attorney’s comments
during closing argument “‘must be temperate, must be predicated on evidence introduced
during the trial of the case, and must be pertinent to the issues being tried.’” State v. Gann,
251 S.W.3d 446, 459 (Tenn. Crim. App. 2007) (quoting State v. Sutton, 562 S.W.2d 820,
823 (Tenn. 1978)). In order to be entitled to relief on appeal, the defendant must “show
                                            - 23 -
that the argument of the prosecutor was so inflammatory or the conduct so improper that it
affected the verdict to his detriment.” State v. Farmer, 927 S.W.2d 582, 591 (Tenn. Crim.
App. 1996).

       Although not exhaustive, Tennessee courts have recognized five general areas of
potential improper prosecutorial argument: (1) intentionally misstating the evidence or
misleading the jury as to the inferences it may draw; (2) expressing personal beliefs or
opinions as to the truth or falsity of any testimony or the guilt of the defendant; (3)
inflaming or attempting to inflame the passions or prejudices of the jury; (4) injecting
issues broader than the guilt or innocence of the accused; and (5) arguing or referring to
facts outside the record unless the facts are matters of common knowledge. See State v.
Goltz, 111 S.W.3d 1, 6 (Tenn. Crim. App. 2003).

       This Court must consider the following factors when determining whether the
argument of the prosecutor was so inflammatory or improper to negatively affect the
verdict:

       (1) the conduct complained of viewed in the light of the facts and
       circumstances of the case; (2) the curative measures undertaken by the court
       and the prosecution; (3) the intent of the prosecutor in making the improper
       arguments; (4) the cumulative effect of the improper conduct and any other
       errors in the record; and (5) the relative strength and weakness of the case.

State v. Chalmers, 28 S.W.3d 913, 917 (Tenn. 2000) (citations omitted). In our view, it is
unlikely that prosecutor’s brief comments about Defendant’s other daughters adversely
affected the verdict. Such statements, while straight out of left field, did not diminish the
unchallenged fact that Defendant stabbed the victim 47. times. As such, Defendant is not
entitled to relief on this issue.

                                     Jury Instructions

        Defendant argues that the trial court erred by refusing to instruct the jury on the
“legally correct” definition of passion. Specifically, Defendant argues that he requested
the trial court to instruct the jury that passion meant “any of the human emotions known as
anger, rage, sudden resentment or terror which renders the mind incapable of cool
reflection.” When the trial court denied the request, Defendant argues that the jury was
unable to consider Defendant’s emotions as a “viable defense to first-degree murder.”
Defendant cites State v. Bullington, 532 S.W.2d 556, 559-60 (Tenn. 1976), to support his
argument. The State argues that the issue is waived for failing to include both the written
charge and the transcript of the charge.

                                           - 24 -
        Defendant filed a written request for a jury instruction on the definition of passion.
According to the record, the trial court refused to give the instruction. Of course, “a
defendant has a right to a correct and complete charge of the law,” State v. Farner, 66
S.W.3d 188, 204 (Tenn. 2001), and the trial court has the duty to give “a complete charge
of the law applicable to the facts of the case.” State v. Davenport, 973 S.W.2d 283, 287
(Tenn. Crim. App. 1998). Tennessee law, however, does not mandate that any particular
jury instructions be given, so long as the trial court gives a complete charge on the
applicable law. See State v. West, 844 S.W.2d 144, 151 (Tenn. 1992). A charge is
prejudicially erroneous “if it fails to fairly submit the legal issues or if it misleads the jury
as to the applicable law.” State v. Hodges, 944 S.W.2d 346, 352 (Tenn. 1997) (citing State
v. Forbes, 918 S.W.2d 431, 447 (Tenn. Crim. App. 1995); Graham v. State, 547 S.W.2d
531 (Tenn. 1977)). Whether the trial court properly instructed the jury is a mixed question
of law and fact. State v. Thorpe, 463 S.W.3d 851, 859 (Tenn. 2015); State v. Rush, 50
S.W.3d 424, 427 (Tenn. 2001). Accordingly, the standard of review is de novo with no
presumption of correctness.

       Defendant properly submitted a written request for a jury instruction on passion
pursuant to Rule 30 of the Tennessee Rules of Criminal Procedure. However, the record
on appeal contains only the written jury instructions. While the written jury instructions
do not contain an instruction on passion, Defendant failed to submit a transcript of the jury
instructions as part of the record on appeal. Rule 24(b) of the Tennessee Rules of Appellate
Procedure provides that “the appellant shall have prepared a transcript of such part of the
evidence or proceedings as is necessary to convey a fair, accurate and complete account of
what transpired with respect to those issues that are the bases of appeal.” This Court has
previously cautioned that

       [f]ailure to include a transcript normally waives review of appellate issues
       pertaining to jury instructions because without a complete record, it is
       impossible for this court to discern whether the written jury instruction
       conforms to the instructions as read to the jury and thus, whether error
       actually occurred. See Tenn. R. App. P. 24(b); State v. Jones, 623 S.W.2d
       129 (Tenn. Crim. App. 1981).

State v. Dedonnas R. Thomas, No. W2000-01465-CCA-R3-CD, 2002 WL 1558687, at *7
(Tenn. Crim. App. Jan. 30, 2002), no perm. app. filed; see also State v. Andrew Douglas
Rush, No. M2009-02253-CCA-R3-CD, 2010 WL 4868086, at *7 (Tenn. Crim. App. Nov.
29, 2010), perm. appeal denied, (Tenn. Apr. 13, 2011); State v. Walter Wilson, No. W2001-
01463-CCA-R3-CD, 2002 WL 31259461, at *5 n.2 (Tenn. Crim. App. Sept. 4, 2002),
perm. app. denied (Tenn. Jan. 27, 2003); State v. Thomas Mitchell, No. W1998-00509-
CCA-R3-CD, 1999 WL 1531758, at *4 n.2 (Tenn. Crim. App Dec. 20, 1999), perm. app.
denied (Tenn. June 12, 2000). Absent plain error, Defendant is not entitled to relief. Tenn.
                                             - 25 -
R. App. P. 36. Defendant cites State v. Bullington, 532 S.W.2d 556, 559-60 (Tenn. 1976),
to support his argument that the definition of passion was required by the trial court but
notes that the Bullington definition of passion was later declared unnecessary by State v.
Mann, 959 S.W.2d 503, 522 (Tenn. 1997). Defendant has pointed to no unequivocal rule
of law that has been breached; there is no plain error.

                                       Cumulative Error
        Defendant’s last argument is that cumulative error by the trial court necessitates a
new trial. Because we have found no error in the trial court’s judgments, Defendant is not
entitled to relief on this issue. See State v. Hester, 324 S.W.3d 1, 76-77 (Tenn. 2010).

                                        Conclusion

       For the foregoing reasons, the judgments of the trial court are affirmed.


                                              ____________________________________
                                              TIMOTHY L. EASTER, JUDGE




                                           - 26 -